—Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered May 12, 1982, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*986The evidence, as adduced at the Mapp hearing, supported the ruling that the police had "reasonable suspicion”, permitting the stop and detention of the defendant (see, People v De Bour, 40 NY2d 210; People v Cantor, 36 NY2d 106). The inconsistencies between an officer’s testimony at the Mapp hearing and that at an earlier preliminary hearing were so inconsequential that the court did not err in finding him a credible witness. Lazer, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.